Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-20-2001

In Re: Unisys Corp.
Precedential or Non-Precedential:

Docket 99-1929




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"In Re: Unisys Corp." (2001). 2001 Decisions. Paper 53.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/53


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed March 20, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

NO. 99-1929

IN RE: UNISYS CORP. RETIREE
MEDICAL BENEFIT "ERISA" LITIGATION

FREDERICK E. TONNIES; WILLIAM M. LEONHARDT;
DAVID S. KAHL; ROBERT E. WILT; CLAY A. BERNICHON;
SOLVEIG TSCHANN; FREDERICK W. HORPE; LUDSON F.
WORSHAM; EDWIN MARJALA; KENYON T. BEMENT;
DONALD E. WAGNER; LUCIUS O. BROWNE, DONALD F .
FABRY; THOMAS L. DURKIN; BERNARD J. HAR T;
RONALD R. BENNETT; HERMAN HEIN; DONALD L.
THOMPSON, individually and on behalf of all members of
the Sperry, Burroughs and Unisys Classes

Appellants

On Appeal From the United States District Court
For the Eastern District of Pennsylvania
(MDL 969)
District Judge: Honorable Bruce W. Kauf fman

Argued July 18, 2000

BEFORE: MANSMANN, NYGAARD and STAPLETON,
Circuit Judges

(Opinion Filed March 9, 2001)

ORDER AMENDING OPINION

The slip opinion filed in the above case on Mar ch 9,
2001, is hereby amended by inserting an asterisk after the
first sentence of the opinion and by adding a footnote on
the first page thereof to read as follows:

       *These two orders were issued by the Honorable
       Edward N. Cahn, former Chief Judge of the United
       States District Court for the Eastern District of
       Pennsylvania. In re Unisys Corp. 957 F. Supp. 628
       (E.D. Pa. 1997). The Honorable Bruce W. Kauf fman,
       United States District Judge for the Eastern District of
       Pennsylvania, subsequently certified the or der as final
       and appealable under Federal Rule of Civil Pr ocedure
       54(b). In re Unisys Corp., 189 F .R.D. 149 (E.D. Pa.
       1999).

       By the Court,

       /s/ Walter K. Stapleton
       Circuit Judge

Dated: March 20, 2001

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                 2